Citation Nr: 1041843	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-23 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability rating by reason of individual 
unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from an August 2005 rating decision that was issued 
by the Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a September 2010 hearing that was held at the RO.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is currently in effect for residuals of a 
gunshot wound to the left leg, muscle group XI, rated 20 percent 
disabling; residuals of a gunshot wound to the right thigh, 
muscle group XII, rated 10 percent disabling; left elbow chronic 
strain, status post (s/p) gunshot wound with retained shrapnel, 
rated 10 percent disabling; gunshot wound, left ankle, muscle 
group XII, rated 10 percent disabling; gunshot wound scar, left 
ankle, rated 10 percent disabling; posttraumatic stress disorder 
(PTSD), rated 10 percent disabling; residuals of a cold injury to 
the right hand with Reynaud's phenomenon, rated 10 percent 
disabling; scar from a gunshot wound, left eyebrow, non-
disfiguring,  rated 0 percent disabling; and hearing loss, rated 
0 percent disabling.  When combined, the Veteran's multiple 
injuries incurred in action equal 60 percent.  The Veteran's 
combined disability rating is 60 percent. 

2.  Affording the benefit of the doubt to the Veteran, it is as 
least as likely as not that the Veteran's service-connected 
disabilities preclude him from engaging in substantially gainful 
employment consistent with his occupational experience and 
educational background.


CONCLUSION OF LAW

Criteria for a total rating based upon individual unemployability 
due to service-connected disabilities have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.15, 4.16, 4.25  (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

Entitlement to TDIU

The Veteran contends that he is unable to secure substantially 
gainful employment as a result of his service-connected 
disabilities.

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled. 38 C.F.R. § 4.16.  A finding of total disability is 
appropriate "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation." 38 C.F.R. 
§§ 3.340(a)(1), 4.15. 

In this case, the Veteran contends that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities.  Service connection is currently in effect for 
residuals of a gunshot wound to the left leg, muscle group XI, 
rated 20 percent disabling; residuals of a gunshot wound to the 
right thigh, muscle group XII, rated 10 percent disabling; left 
elbow chronic strain, status post (s/p) gunshot wound with 
retained shrapnel, rated 10 percent disabling; gunshot wound, 
left ankle, muscle group XII, rated 10 percent disabling; gunshot 
wound scar, left ankle, rated 10 percent disabling; posttraumatic 
stress disorder (PTSD), rated 10 percent disabling; residuals of 
a cold injury to the right hand with Reynaud's phenomenon, rated 
10 percent disabling; scar from a gunshot wound, left eyebrow, 
non-disfiguring,  rated 0 percent disabling; and hearing loss, 
rated 0 percent disabling.  When combined as directed under 38 
C.F.R. § 4.16(a)(4), the Veteran's multiple injuries incurred in 
action equal 60 percent.  38 C.F.R. § 4.25.  The Veteran's 
combined disability rating is 60 percent.

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total if the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities, 
provided that if there is only one such disability, that 
disability is at least 60 percent disabling, and if there are two 
or more disabilities, at least one disability is a minimum of 40 
percent disabling and there is sufficient additional disability 
to bring the combined rating to at least 70 percent. 38 C.F.R. § 
4.16(a). 

Where a Veteran meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), the only remaining 
question is whether he is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  The sole fact that a Veteran is 
unemployed or has difficulty obtaining employment is not enough.  
A high rating in itself is recognition that the impairment makes 
it difficult to obtain and keep employment.  Rather, the question 
is whether the Veteran is capable of performing the physical and 
mental acts required by employment.  To make this determination, 
the Veteran's level of education and previous work experience may 
be considered, but not his age or any impairment caused by non 
service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court of 
Veterans Appeals (Court) observed that the regulations governing 
the award of benefits for individual employability are 
"apparently conflicting as to whether an objective ('average 
person') or subjective ('the veteran') standard applies in 
determining 'unemployability' in a particular case."  Id at 167.  
The VA General Counsel addressed the Court's concern in a 
precedential opinion, concluding that Veterans who are unable to 
secure and follow any substantially gainful occupation as the 
result of their service-connected disabilities, viewed in light 
of their individual circumstances, but without regard to age, 
should be rated totally disabled without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Further, the General Counsel clarified that the 
term 'unemployability' is synonymous with 'inability to secure 
and follow a substantially gainful occupation.' 

Additionally, as observed by the Court in Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994), a claim for a total disability rating 
based upon individual unemployability "presupposes that the 
rating for the [service-connected] condition is less than 100%, 
and only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider." Vettese v. Brown,  7 Vet. 
App. 31, 34-35 (1994).

'Substantially gainful employment' is employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the Veteran resides." Moore v. Derwinski, 1 Vet. 
App. 356, 358 (1991).  38 C.F.R. § 4.16(a) states that 
"[m]arginal employment shall not be considered substantially 
gainful employment."

The Moore court cited the following language from Timmerman v. 
Weinberger, 510 F.2d 429 (8th Circuit 1975), in which United 
States Court of Appeals for the Eighth Circuit addressed 
unemployability in the social security disability context: 

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity. 
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits. The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.
Moore, 1 Vet. App. at 359 (citing Timmerman, supra at 442).  

As noted earlier, when the Veteran's multiple wounds incurred in 
action are combined as directed in 38 C.F.R. § 4.16(a)(4), he 
meets the requirements for a single disability rated at 60 
percent disabling and a combined disability rating of 60 percent, 
which satisfies the schedular threshold for consideration of a 
TDIU set forth in 38 C.F.R. § 4.16(a).  The question thus 
presented by the Veteran's appeal is whether he is unable to 
secure or follow a substantially gainful occupation as a result 
of his service-connected disabilities.

The record indicates that the Veteran last worked as a parts man 
at a recreational vehicle shop in December 1994. That company 
went out of business.  Prior to that, he worked for 30 years as 
an equipment operator for the City of Portland until he retired 
in 1990.  The Veteran did not leave his job due to his service-
connected disabilities, but he believes that they would prevent 
reemployment at this time.  The Veteran has an 11th grade 
education and all of his prior employment experience was in 
physically demanding occupations.  According to the Veteran, he 
never worked in a sedentary position and he does not know how to 
use a computer.  He has difficulty learning new tasks because his 
memory is not as good as it used to be when he was younger (he is 
service-connected for PTSD, which can include symptoms of memory 
deficit).

At his hearing, the Veteran testified that his left ankle causes 
him difficulty with standing and walking.  He can walk only a few 
blocks at a time and has difficulty walking on uneven ground.  If 
he walks on uneven ground, his ankle turns.  He also feels a 
pinching sensation from the retained shrapnel in his ankle.  His 
testified that his arm with the retained shrapnel also causes him 
problems.  It causes him difficulty with using his hands at 
times.

At an August 2009 VA examination the Veteran reported that his 
left ankle and foot pain had worsened in the past 3 or 4 years.  
He could walk only a few blocks before having to stop due to 
pain.  Walking down stairs also caused pain.  The examining 
physician opined that the Veteran's service-connected orthopedic 
difficulties, most prominently his residuals of a left ankle 
wound,  limited him to sedentary employment or employment which 
required only very limited walking. Similarly, a VA examiner who 
performed a June 2005 VA examination opined that the Veteran's 
various service connected orthopedic injuries caused him to be 
able to perform only sedentary type work.  He would be unable to 
perform in the occupations that he formerly held because they 
required too much physical activity.

The Veteran also has various nonservice-connected disabilities 
that affect his employment, including degenerative disk disease 
with myelopathy, subdural hemorrhage, and right hip 
osteoarthritis.  His private physician opined that these non-
service connected disabilities prevented him from working.  The 
physician also cited memory loss, which may be a component of the 
Veteran's service-connected PTSD.

While the nonservice-connected disabilities cannot be considered 
in determining whether he is employable, affording the benefit of 
the doubt to the Veteran, and considering his limited education 
and prior work history, the Board finds that it is at least as 
likely as not that his service-connected disabilities cause him 
to be unemployable.  Two VA examiners opined that the Veteran's 
vocational capabilities are limited to sedentary employment, in 
large part due to his left ankle disorder, which is service-
connected.  However, the Veteran has never held a sedentary 
position in the past, and his limited education, lack of 
experience with this type of work, lack of familiarity with tasks 
associated with sedentary labor such as the ability to use a 
computer, and difficulties with learning new material, indicate 
that it is at least as likely as not that this Veteran would not 
realistically be able to perform a substantially gainful 
occupation that is sedentary in nature.  

Therefore, affording the benefit of the doubt to the Veteran, 
entitlement to TDIU is established.


ORDER

Entitlement to TDIU is granted, subject to governing criteria 
applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


